internal_revenue_service number release date index number -------------------------- --------------------------------------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-112064-17 date date legend subsidiary ------------------------------------------------------------- -------------------------------------------------------------- company a ------------------------------------------------------------- ----------------------------------------------------------- company b ------------------------------------------------------------- ----------------------------------------------------------- company c ------------------------------------------------------------- ------------------------------------------------------------------- company d ------------------------------------------------------------- ----------------------------------------------------------- partnership advisor accounting firm state a state b date date year ----------------------------------------------------- ---------------------------------------- ------------------------------------------ -------------- -------------- -------------------- -------------------- ------- plr-112064-17 a -- dear ---------- this responds to a letter dated date submitted on behalf of company a company b company c and company d collectively owners and subsidiary each owner and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to jointly make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of the respective owner effective as of date facts each owner is a state a limited_liability_company that was formed on date to hold a parcel of land for development of office retail multi-family and hotel properties in state b and has elected for federal_income_tax purposes to be treated as a real_estate_investment_trust reit under sec_856 - of the code effective as of date subsidiary is a state b corporation that was formed on date to hold a parcel of land that would contain a parking garage to be to be shared by the other_property types since subsidiary was intended to hold a common interest development ie the parking garage under state b law subsidiary was also required to be formed as a nonprofit corporation under state b law each owner owns subsidiary indirectly through other entities described below subsidiary is directly owned by a entities each of which is a state a limited_liability_company that is classified as a disregarded_entity for u s federal_income_tax purposes and each of which is directly and wholly owned by partnership partnership is a state a limited_liability_company that is classified as a partnership for u s federal_income_tax purposes partnership has a partners owners upon the granting of the requested ruling letter subsidiary will be identified on each owners’ year form 1120-reit u s income_tax return for real_estate_investment_trusts schedule consent plan and apportionment schedule for a controlled_group any dividend distributions by subsidiary will be included on the respective form 1120-reit each owner intends to file a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns and will file its form 1120-reit on or before the extended due_date owners and subsidiary were formed by and are managed by advisor advisor is a real_estate investment and development company based in state b advisor handles all aspects of the investment and development process including plr-112064-17 acquisition disposition financing planning government entitlement design construction leasing and property management advisor has no internal tax department and therefore relies on the advice of outside tax professionals relating to the tax obligations of the entities it manages none of the employees of advisor have particular experience or knowledge of u s federal tax law consequently advisor engages accounting firm to assist with u s federal and state tax compliance services for numerous entities managed by advisor advisor fully relies on accounting firm's advice and preparation of relevant tax forms in order to meet the managed entities' federal and state tax compliance obligations owners and subsidiary represent that by the time accounting firm learned of subsidiary’s formation and informed advisor of the advisability of the trs election the election would have been considered late accordingly advisor was advised that relief for the late election could be pursued by owners and subsidiary pursuant to sec_301_9100-1 and soon thereafter a ruling_request was submitted on behalf of owners and subsidiary pursuant to that recommendation owners and subsidiary represent that notwithstanding the fact that no trs election was made by owners and subsidiary subsidiary has continually been treated as a trs as of date the desired effective date for the late trs election at issue owners and subsidiary make the following additional representations the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service service granting the relief requested will not result in owners or subsidiary having a lower tax_liability in the aggregate for all years to which the election applies than they would have had if the election had been timely made taking into account the time_value_of_money owners and subsidiary do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences owners and subsidiary did not choose to not file the election owners and subsidiary are not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due plr-112064-17 date for making the election that makes the election advantageous to owners or subsidiary the period of limitations on assessment under sec_6501 has not expired for owners or subsidiary for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed in addition affidavits on behalf of owners and subsidiary have been provided as required by sec_301_9100-3 and law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for taxable years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the taxable_year however the effective date of the election depends on when the form_8875 is filed the instructions further provide that the effective date cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides plr-112064-17 that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that subsidiary and each owner have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of the respective owner effective as of date accordingly subsidiary and each owner have days from the date of this letter to file their intended election plr-112064-17 this ruling is limited to the timeliness of the filing of form_8875 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether any owner qualifies as a reit or whether subsidiary otherwise qualifies as a trs under part ii of subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of each owner and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by owners and subsidiary and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _____________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
